Citation Nr: 1404474	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-07 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to a compensable rating for left ear hearing loss.

4.  Entitlement to an effective date earlier than March 5, 2010, for the award of a 10 percent rating for recurrent urethral stricture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to September 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in August 2011.  A statement of the case was issued in January 2012, and a substantive appeal was received in March 2012.  In March 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the Veteran's electronic claims file.

Although the RO reopened the Veteran's claim for service connection for allergic rhinitis as explained in the January 2012 statement of the case, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it under a merits analysis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In his August 2011 notice of disagreement and during his March 2013 Travel Board hearing, the Veteran reported experiencing occasional ringing in his ears since hitting his head on the wing of an airplane in service.  The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for allergic rhinitis in January 2003 and notified the Veteran of the decision and his appellate rights at that time; the Veteran did not file a notice of disagreement, nor was new and material evidence received within one year.

2.  Since the final January 2003 rating decision, certain evidence relating to unestablished facts necessary to substantiate the claim, which is neither cumulative nor redundant of evidence previously considered, has been received to reopen the claim for service connection for allergic rhinitis.

3.  The Veteran's service-connected left ear hearing loss is productive of no higher than Level I hearing acuity; service connection has not been established for right ear hearing loss.

4.  A January 2003 rating decision granted service connection for recurrent urethral stricture, rated 0 percent disabling from October 1, 2002 (the date following the Veteran's separation from active duty service); he was notified of the decision and his appellate rights at that time, he did not initiate an appeal, and no new and material evidence was received within one year of such notice.

5.  On March 5, 2010, VA received the Veteran's informal claim for an increased rating for his service-connected recurrent urethral stricture.

6.  An increase to the currently assigned 10 percent level of disability for the Veteran's recurrent urethral stricture was not first factually ascertainable within one year prior to receipt of his March 5, 2010, claim.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying service connection for allergic rhinitis is final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  New and material evidence has been received to reopen the claim of service connection for allergic rhinitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for entitlement to an initial compensable disability evaluation for the Veteran's service connected left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, including §§ 4.7, 4.85, 4.86, Diagnostic Code (Code) 6100 (2013).

4.  The criteria for assignment of an effective date earlier than March 5, 2010, for the assignment of a 10 percent rating for recurrent urethral stricture have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.115a, Code 7518 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran with pre-adjudication notice by letter dated in March 2010.  The notification complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The notification also complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim.

As to the matter of service connection for allergic rhinitis, in light of the reopening of the claim, further discussion of the VCAA is not necessary at this point.  The matter of VCAA compliance with regard to the matter will be addressed in a future merits decision after action on the issue is undertaken as directed in the remand section of this decision.

As to the matter of an increased rating for left ear hearing loss, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Regarding entitlement to assignment of an earlier effective date for the award of a 10 percent rating for recurrent urethral stricture, the March 2010 letter properly provided notice on the "downstream" issue of entitlement to an earlier effective date for the award (the letter included notice of how VA determines effective dates for awards of benefits), and the January 2012 statement of the case (SOC) subsequently readjudicated the matter after the Veteran expressed disagreement with the assigned effective date.  See 38 U.S.C.A. § 7105.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).


Duty to Assist

Relevant to its obligation to assist a claimant, VA has obtained the Veteran's service and VA medical records, along with relevant lay statements.  The Veteran was also provided an opportunity to set forth his contentions during a March 2013 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the March 2013 hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conduct of the hearing.

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA genitourinary examination in April 2010 and VA audiology examinations in May 2010 and January 2012.  As the examiners expressed familiarity with the pertinent medical history, conducted thorough examinations, and noted all findings necessary for consideration of the claims, the Board finds that the reports are adequate to decide the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Notably, during his March 2013 hearing, the Veteran testified that his hearing loss disability had increased in severity since the May 2010 examination.  However, he was afforded VA audiology examination in January 2012 and there is no subsequent evidence to suggest a change in his left ear hearing loss to warrant a reexamination.  38 C.F.R. § 3.327(a). 

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's paper and electronic record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Petition to Reopen Previously Denied Claim

The record reflects that a claim of service connection for allergic rhinitis was denied by rating decision in January 2003 based on finding that there was no evidence of treatment for chronic allergic rhinitis in service.  The Veteran was notified of this decision and provided with his appellate rights in a January 2003 letter but he did not submit a notice of disagreement.  No new and material evidence regarding this claim was received within one year of notice of the January 2003 rating decision.  Therefore, the January 2003 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a) , 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) ("VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.").

The Veteran now seeks to reopen his claim of service connection for allergic rhinitis.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Evidence of record at the time of the January 2003 final rating decision included the Veteran's service treatment records (STRs), which show treatment for sinusitis, upper respiratory infections, acute viral rhinitis and seasonal allergies.  Also of record was a September 2002 VA examination report which notes the Veteran reported having nonseasonal allergic rhinitis since childhood and includes an assessment of questionable allergic rhinitis with a primary complaint of morning congestion.  

Evidence received subsequent to the January 2003 final decision includes VA treatment records which note a medical history of allergic rhinitis and the Veteran's contentions that his allergic rhinitis condition was made worse by his two extended deployments to Saudi Arabia.  See March 2012 substantive appeal (VA Form 9) and March 2013 Travel Board hearing transcript.  The Board finds that the Veteran's contentions relate to an unestablished fact necessary to substantiate his claim; they are neither cumulative nor redundant of evidence already of record.  The credibility of this newly submitted evidence is to be presumed.  See Justus, supra.  Therefore the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed under a merits analysis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

Increased Rating

The Veteran claims that the severity of his service-connected left ear hearing loss warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometric test.  38 C.F.R. § 4.85.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  However, neither of these provisions apply in this Veteran's appeal.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On VA audiological evaluation in May 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
10
LEFT
20
30
35
40
45

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  

In his August 2011 notice of disagreement, the Veteran reported that he is unable to hear crickets and other noises at night with his left ear when he covers his (nonservice-connected) right ear.  

On VA audiological evaluation in January 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
20
30
35
50
55

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The examiner noted that the Veteran's hearing loss impacts the ordinary conditions of his daily life, including the ability to work, because he reported difficulty hearing and understanding conversational speech in noise.  

During his Travel Board hearing, the Veteran testified that he has noticed his increased hearing loss because his wife turns down the television volume, complaining that it is too loud, after he turns it up so that he can hear.  He also reported being unable to hear the crickets and outside noise after covering his (nonservice-connected) right ear.  

The findings on May 2010 audiological evaluation reflect that the Veteran had an average puretone hearing loss in the left ear of 38 decibels with 94 percent speech discrimination.  The findings on January 2012 audiological evaluation reflect that the Veteran had an average puretone hearing loss in the left ear of 43 decibels with 94 percent speech discrimination.  These findings translate to a Roman numeral designation of I for the left ear.  38 C.F.R. § 4.85, Table VI.  Since the Veteran is not service connected for the right ear, the right ear is assigned a Roman numeral designation of I, subject to 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  The special provisions of 38 C.F.R. § 4.86 are not applicable.  In this case 38 C.F.R. § 3.383 does not apply because the left ear does not warrant a compensable evaluation and the right does not meet the criteria of 38 C.F.R. § 3.385 for an impaired hearing disability.  Thus, when applying Table VII, Diagnostic Code 6100, level I for the left ear and level I for the right ear equates to a zero percent disability evaluation.

Inasmuch as there is no evidence that the Veteran's left ear hearing loss disability met the schedular requirements for a compensable rating at any time during the appeal period, a "staged" increased rating is not warranted. 

The Veteran asserts that his hearing loss has increased in severity.  However, as a layperson, he is not competent to establish the level of his hearing disability by his own opinion.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.  

The January 2012 VA examiner elicited from the Veteran a description of the functional impairment that arises from his hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report).  The Veteran reported difficulty hearing the television and outside noises, such as crickets, at night.  The Veteran has also reported difficulty understanding speech in areas with background noise.  The Board finds no reason to question that the functional impairment is as the Veteran describes.  Such impairment is contemplated by the schedular rating assigned.

The Board finds that referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is not warranted.  The functional loss noted and also self-reported by the Veteran, i.e., increasing difficulty hearing, is fully contemplated by the schedular criteria.  See 38 C.F.R. § 4.1; consequently, those criteria are not inadequate.  See Thun v. Peake, 23 Vet. App. 111 (2008). 

Additionally, there is also no evidence (or allegation) that the Veteran's left ear hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  Hence, the matter of entitlement to a total disability rating based on individual unemployability due to the Veteran's left ear hearing loss is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the preponderance of the evidence is against the Veteran's claim for increase, and that there is no reasonable doubt regarding degree of disability remaining to be resolved.  Therefore, the appeal in the matter must be denied.

Effective Date

The Veteran contends that he is entitled to an effective date earlier than March 5, 2010, for the award of a 10 percent rating for recurrent urethral stricture.  The provisions governing the assignment of the effective date of a rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

The only exception to the rule regarding increased ratings applies under circumstances where the evidence demonstrates that it is factually ascertainable that an increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The Veteran's service-connected disability is rated under Code 7518 for evaluating urethral stricture which requires that urethral stricture be rated as voiding dysfunction.  Voiding dysfunctions should be rated as urine leakage, urinary frequency, or obstructed voiding.  Urine leakage requiring the wearing of absorbent materials which must be changed less than two times per day warrants a minimum 20 percent disability rating.  Urinary frequency resulting in daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating.  Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilation every 2 to 3 months  warrants a 10 percent rating.  Obstructive symptomatolgy with or without stricture disease requiring dilatation 1 to 2 times per year is rated noncompensable (zero percent).  38 C.F.R. § 4.115a.

Based on a review of the evidence, the Board concludes that an effective date earlier than March 5, 2010, for the assignment of a 10 percent rating for recurrent urethral stricture is not warranted.

On September 2002 VA examination, it is noted that the Veteran had undergone cystoscopy in November 2000 for his first episode of urethral stricture, had a recurrence of urethral stricture in June 2001, which was not as bad and cleared up on in its own.  The Veteran denied any problems since the June 2001 recurrence.  Based on this examination, a January 2003 rating decision granted service connection for recurrent urethral stricture and assigned a noncompensable rating.

There is no contention that the Veteran appealed the January 2003 rating decision that assigned a noncompensable rating for recurrent urethral stricture and no new and material evidence regarding this claim was received within one year of notice of the January 2003 rating decision.  Therefore, the January 2003 rating decision is final as to the effective date assigned at that time  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

As the January 2003 rating decision is final and as no claim was received prior to March 5, 2010, the Veteran can only be granted an earlier effective date if there is medical evidence of record within the one year period prior to March 5, 2010, showing that the 10 percent rating was warranted.  

A February 14, 2005 VA treatment report (of renal ultrasound performed at an outside facility) notes that the Veteran presented with a recurrence of slow urine stream, dysuria, frequency, and urgency.  A July 2005 cystoscopy revealed recurrent bulbar urethral stricture.  August 2005 VA treatment records show that he presented with weakness of stream and complaints of blood spotting since February 2005.  He required a second direct vision internal urethrotomy (DVIU) (his first DVIU was during service) in September 2005, which was unsuccessful.  Nevertheless, postoperative notes show that the Veteran's stream was stronger after the September DVIU.   

A July 2006 VA treatment report notes the Veteran's complaints of bloody discharge on his shorts which started at the beginning of the year.  His stream was better after DVIU - but not full strength yet.

The Veteran underwent repeat bladder cystoscopy in February 2007 which showed urethral stricture-bulbar urethra.  In September 2007, it is noted that the Veteran was 7 months post urethral dilation (he had cystoscopy with dilation but no foley catheter in February 2007) and had been voiding well.  

The Veteran underwent cystoscopy and dilation in March 2008.  September 2008 urology consultation shows the he could void without any difficulties.  

September 2009 VA treatment records note that the Veteran's urethral stricture was last dilated in 2008.  He denied slow stream, dysuria or hematuria and there was no change in the force of the stream.  He reported no voiding complaints

A claim for an increased rating for recurrent urethral stricture was received by the RO on March 5, 2010.  A VA examination conducted in April 2010 revealed that the Veteran voided every 2 to 3 hours during the day, and based on this information the RO increased the rating to 10 percent, effective the date of his increased rating claim.  Although the record shows that the Veteran sought treatment for recurrent urethral stricture related complaints prior to March 5, 2010; the evidence does not show that during the one year period prior to March 5, 2010, that the Veteran's service-connected recurrent urethral stricture increased in severity so as to be productive of voiding dysfunctions manifested by urine leakage, urinary frequency, or obstructed voiding under 38 C.F.R. § 4.115a, Code 7518, so as to warrant a compensable rating prior to March 5, 2010.  Specifically, the record does not show urine leakage, urinary frequency resulting in daytime voiding interval between two and three hours or awakening to void two times per night, or consistently marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) because the Veteran's symptoms improved after treatment and he did not require periodic dilation every 2 to 3 months.  Accordingly, an increased rating prior to March 5, 2010 is not warranted.  

Notably, in his August 2011 notice of disagreement, the Veteran claimed that the 10 percent rating should be effective September 30, 2002, the date of his retirement from active duty service.  However, the United States Court of Appeals for the Federal Circuit has stated that the increase in disability "must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  There is no persuasive evidence that such an increase in severity occurred during the one year period prior to March 5, 2010, to meet the criteria for a 10 percent rating.  Based upon the evidence in this case, the exact onset of the current level of disability of the Veteran's recurrent urethral stricture cannot be determined with any certainty.  Based on a review of the evidence, the earliest date permitted for his increased 10 percent rating for recurrent urethral stricture is March 5, 2010, the date of receipt of his claim for increase.  There is simply no basis upon which to assign an effective date for the 10 percent rating for recurrent urethral stricture earlier than March 5, 2010.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.157, 3.400.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than March 5, 2010, for the assignment of a 10 percent rating for recurrent urethral stricture is denied.  See 38 U.S.C.A. § 5107.



ORDER

New and material evidence having been received, the claim for service connection for allergic rhinitis is reopened.  To this extent only, the appeal is granted, subject to the directives in the remand section of this decision.

Entitlement to a compensable rating for left ear hearing loss is denied.

Entitlement to an effective date earlier than March 5, 2010, for the award of a 10 percent rating for recurrent urethral stricture is denied.


REMAND

Additional evidentiary development is necessary in the Veteran's claim for entitlement to service connection for allergic rhinitis. 

Although the Veteran underwent VA examination for allergic rhinitis in September 2002, the examination report does not include an opinion with explanation of rational as to the nature and etiology of his claimed allergic rhinitis.  Review of his STRs show treatment for sinusitis, upper respiratory infections, acute viral rhinitis and seasonal allergies.  He claims that his symptoms have continued to the present (is competent to provide evidence of lay-observable events or the presence of disability, or symptoms of disability capable of lay observation) or were aggravated as a result of his active duty service and VA treatment records show a history of allergic rhinitis.  Hence, an additional VA examination to determine the nature and etiology of the Veteran's claimed allergic rhinitis is warranted.

Finally, the record indicates the Veteran receives ongoing VA treatment.  The most recent VA treatment report of record is dated in September 2011.  Updated records of VA treatment are likely to contain pertinent information, are constructively of record, and must be- secured.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain copies of all records of VA treatment the Veteran received from September 2011 to the present.

2.  After obtaining the VA records described above, the RO should also arrange for the Veteran to be examined by an appropriate specialist to determine the likely etiology of his allergic rhinitis.  The claims file must be made available to the examiner for review and any indicated studies should be performed.  Based on the examination and review of the record, the examiner should provide an opinion as to the following: 

(a)  Please identify (by medical diagnosis) each current respiratory disability entity, including allergic rhinitis, found.

(b)  For each disability entity diagnosed, please provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service. 

(c)  As to any respiratory disability, including allergic rhinitis, diagnosed which is determined to not have been incurred in service, please indicate whether there is any factual evidence in the record that renders it undebatable from a medical standpoint that such a disability pre-existed the Veteran's active duty service?  If so, please identify such evidence. 

(d)  If it is determined that there is factual evidence rendering it undebatable that a respiratory disability, including allergic rhinitis, pre-existed service, please opine further whether there is any factual evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated during service (i.e., that it did not increase in severity during service, or that any increase was due to natural progression)?  Please identify any such evidence. 

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  The explanation of rationale for these opinions should specifically address treatment for respiratory complaints in service and the Veteran's competent reports of ongoing allergic rhinitis symptoms since service.

3.  The RO should then readjudicate the claim under a merits analysis.  If the benefit sought on appeal remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review..

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


